Title: To Benjamin Franklin from William Henly, [30 December 1772]
From: Henly, William
To: Franklin, Benjamin


Dear Sir:
[December 30, 1772]
I send you herewith the paper of your experiments, and shall think myself under great obligation for the addition. I am quite at a loss what to think or say about the Bell. The effects are so contrary to the notions I [had] entertained of Electricity; and yet I scarse know how to disbelieve my Friends relation, for though by his Letter he appears to be no Schollar at all, yet [he] is as sensible, and as clever a Man in Conversation as you would wish to converse with.
Mr. Nairne Mr. Lane and I were yesterday from [about?] 3 O Clock at St. Pauls. I took my fishing Rod.
Going up. In the Stone Gallery Thermometer 28. no Ch[arge]. Wind very troublesome quite round the Building. In the Golden Gallery Thermometer 31. Balls diverged 1 Inch full. In the Lanthorn a very warm Room Thermometer 35. The Rod being projected through a Hole its whole length, on the side opposite to that, from which the Wind blew: the balls diverged I think 1¾ Inch and were nearly stationary.
Coming down. In the Stone Gallery Thermometer 29. Balls diverged ½ Inch. The Wind while we were there got round more to the Southward, and the Air grew more hazy, which I believe brought on, or increased the Electricity.
Monday Evening 5 O Clock Mr. Bell went there, and observed that in the Stone Gallery Balls diverged when held at Arms length ½ Inch, Thermometer 34. In the Golden Gallery, held in the same manner they diverged ½ Inch Thermometer 33. In all these cases the Mercury had time to subside before observation. I am Dear Sir sincerely yours
W Henly
